Citation Nr: 1205470	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for degenerative arthritis of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) performed active military service from May 1973 to May 1976 and from September 23 to November 19, 1976. 

In October 2002, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denied service connection for bilateral flat feet with degenerative arthritis.  The RO notified the Veteran of that decision, but he did not appeal it. Thus, that decision became final. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2004-issued RO rating decision that determined that new and material evidence had not been submitted to reopen a claim for service connection for bilateral flat feet with degenerative arthritis. 

Although the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, contains a request for a hearing, the claims file reflects that a hearing was scheduled, but the Veteran failed to report for the hearing. The notification letter has not been returned by the United States Postal Service as undeliverable and the Veteran has not explained his failure to report or requested rescheduling of the hearing.  The request for a hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d). 

Because degenerative arthritis is a disability distinguishable from flat feet (or pes planus), the Board re-characterized the issues to reflect separate disabilities.   The Board remanded the case in March 2009 to cure a defective notice letter pursuant to the holding of Kent v. Nicholson, 20 Vet. App. 1 (2006) (where the U.S. Court of Appeals for Veterans Claims (Court) clarified that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought).  In November 2010, the claims were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The case has been returned to the Board and is ready for further review.  


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran seeks service connection for bilateral pes planus and for arthritis of the feet.  The record shows that during a separation examination in April 1976, the Veteran completed a medical history questionnaire and checked "yes" to history of foot trouble.  The separation examination report itself notes normal feet and contains no explanation for the complaint of foot trouble.  In 2003, a VA examiner offered an assessment of bilateral pes planus.  

The claim was remanded by the Board in November 2010 for a medical opinion.  The examiner was to opine whether it is at least as likely as not that any foot disorder found had its onset during service.  The examiner was to determine if arthritis of either foot is shown and if it is at least as likely as not that foot arthritis began within one year of November 19, 1976.  The Veteran was examined by VA in April 2011.  X-rays were not performed.  The examiner diagnosed pes planus, bilateral, symptomatic plantar fasciitis, bilateral, equines, bilateral and right foot painful callus.  The examiner stated that he was unable to draw a clear nexus between the noted diagnoses and service or within one year of November 19, 1976 without resorting to mere speculation.  No further explanation was provided.  He also stated that without having any X-rays to review, he could not comment on the presence of any arthritis.  

The examination is not adequate for adjudication purposes, and remand is required. Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  See, e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010).  Under the holding in Jones, it should be made clear that the etiology cannot be assessed without "resort to mere speculation" because the examiner (1) lacks the expertise, or (2) needs additional information, e.g., additional testing or information that is possibly available, or (3) that the examiner has exhausted the limits of current medical knowledge as to etiology, or (4) that the actual cause cannot be selected from multiple potential causes such that a physician could only speculate as to the cause, or (5) it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition.  Id at 390.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The Board finds that the examiner's inability to render an opinion without resorting to speculation is not sufficiently explained.  Here the examiner stated that he could not give a "clear nexus"; however the examiner is asked to opine whether it is at least as likely as not that there is a nexus; and if this cannot be determined without resorting to speculation, the examiner must explain why this is so.  Further, since the Veteran has claimed arthritis of the feet, X-rays of the feet must be accomplished since the Board has requested that the examiner offer complete diagnoses for both feet and to opine specifically concerning arthritis.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner who has not previously examined him to evaluate his bilateral foot complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner should indicate that this has been accomplished.  X-rays must be taken.  The examiner should indicate all diagnoses for the Veteran's feet.  He/she should determine all diagnoses for each foot disorder found.  The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any foot disorder found had its onset in service.  The examiner should offer an opinion as to the etiology of any foot disorder to include whether it is at east as likely as not that any foot disorder found is related to service and if any arthritis found began within one year of November 19, 1976.  The physician should offer a rationale for any conclusion in a legible report. If any question cannot be answered without resorting to speculation, the physician should state the reason.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal.  If any the benefit sought is not granted in full, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond. 




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


